266 S.W.3d 887 (2008)
Gail SZYMULA and Donald Szymula, Appellants/Plaintiffs,
v.
PINE CEDARS, INC. and BP Products North America, Inc., Defendants/Respondents.
No. ED 90567.
Missouri Court of Appeals, Eastern District, Division Three.
October 28, 2008.
Mark T. Keaney, Saint Louis, MO, for Appellants/Plaintiffs.
Jon Rolla Sanner, Aaron I Mandel, Clayton, MO, for Defendants/Respondents.
Before ROBERT G. DOWD, JR., P.J., CLIFFORD H. AHRENS, J. and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
This appeal arises from an action for personal injuries filed by Gail Szymula (Plaintiff) and her husband Donald Szymula against Pine Cedars, Inc. and BP Products North America, Inc. (BP). We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not err in (1) directing a verdict in favor of BP, (2) instructing the jury on comparative fault, and (3) refusing to amend the judgment amount to include Plaintiffs costs. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).